UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 13 weeks ended August 1, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-23401 GameTech International, Inc. (Exact name of registrant as specified in its charter) DELAWARE 33-0612983 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8, RENO, NEVADA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (775) 850-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On January 10, 2011, the registrant had 11,868,917 outstanding shares of its Common Stock, par value $0.001 per share. GAMETECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE 13 WEEKS ENDED AUGUST 1, 2010 INDEX PART 1. FINANCIAL INFORMATION: 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of August 1, 2010 (unaudited) and November 1, 2009 1 Unaudited Consolidated Statements of Operations for the 13 Weeks and 39 Weeks Ended August 1, 2010 and August 2, 2009 2 Unaudited Statements of Stockholders’ Equity for the 39 Weeks Ended August 1, 2010 and August 2, 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the 39 Weeks Ended August 1, 2010 and August 2, 2009 4 NOTES TO (UNAUDITED) FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION: 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. [RESERVED] 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 19 SIGNATURES 20 PART 1.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS GAMETECH INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except shares and per share amounts) August 1, 2010 November 1, 2009 (Unaudited) ASSETS Current assets: Cash and equivalents $ $ Restricted cash - Investments - Accounts receivable, net of allowances of $2,818 and $1,776 Income taxes receivable - Inventories Prepaid expenses and other Deferred income taxes, net - Assets held for sale - Bingo equipment, furniture and other equipment, net Goodwill Intangibles, less accumulated amortization of $10,434 and $9,380 Deferred income taxes, net - Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt $ $ Interest rate swap - Accounts payable Accrued payroll and related obligations Income taxes payable Deferred revenue Other accrued liabilities Long-term debt, net of current portion - Interest rate swap - Stockholders’ equity: Common stock, $0.001 par value: 40,000,000 shares authorized; 14,480,537 shares issued 14 14 Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost, 2,744,672 shares ) ) $ $ See notes to unaudited consolidated financial statements - 1 - GAMETECH INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share amounts) 13-week period ended 39-week period ended August 1, 2010 August 2, 2009 August 1, 2010 August 2, 2009 Net revenue $ Cost of revenue Gross profit Operating expenses: General and administrative Sales and marketing Research and development Impairment of assets held for sale - - Summit Amusement settlement ) - ) - (Gain) on sale of bingo equipment - - ) - Income (loss) from operations ) ) Other income (expense): Interest expense ) Impairment of investments ) - ) - Gain on sale of investments - - Other, net 23 ) Income (loss) before income taxes (benefit) ) 38 ) ) Income taxes (benefit) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in calculating basic and diluted net loss per share See notes to unaudited consolidated financial statements - 2 - GAMETECH INTERNATIONAL, INC. UNAUDITED STATEMENTS OF STOCKHOLDERS’ EQUITY (In Thousands) In thousands except for share amounts Common Stock Treasury Stock Shares Amount Additional Paid in Capital Accumulated Earnings (Deficit) Shares Amount Total Balances at November 2, 2009 $
